Citation Nr: 1430714	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-46 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of a facial scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In July 2008, the Veteran was afforded a VA examination addressing his residual laceration scar of the forehead.  No photographs of the Veteran's head or face were taken in conjunction with this examination to document the presence or absence of any residual disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  The VA examiner noted the presence of a scar on the forehead measuring .03 centimeter in width and 3 centimeters in length.  The examiner stated there was no tenderness to palpation, no underlying soft tissue damage, no skin breakdown, and no elevation of the scar or disfigurement of the head, face or neck.  The scar was noted to be the same color as the Veteran's skin.  

In his November 2009 substantive appeal, the Veteran maintained that his forehead scar was visible, with the skin on both sides of the scar itself "elevated and obvious."  The Veteran did not provide photographs of the scar in support of his claim, and a review of the claims file did not reveal any photographic evidence of the Veteran's forehead scar.  

Under Diagnostic Code 7800, note three indicates that when evaluating a scar under the criteria for disfigurement, the rater must take into consideration unretouched color photographs.  When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Accordingly, upon remand of this matter the Veteran should be afforded a new VA examination, which must include unretouched color photographs of his forehead scar.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected residual laceration scar of the forehead.  The claims folder should be provided to the examiner in connection with the examination of the Veteran. 

All indicated studies should be undertaken.  The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with residual laceration scar of the forehead.  The examiner should also comment on the presence or absence of scarring and/or disfigurement due to residual laceration scar of the forehead and if disfigurement is present.  The examination should include unretouched color photographs of the affected area(s) where scarring is present. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



